Citation Nr: 0313205	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-03 627	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for left knee 
disability to include as secondary to service-connected right 
knee disability.

4.  Entitlement to service connection for left ankle 
disability to include as secondary to service-connected right 
knee disability.

5.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to May 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Milwaukee, Wisconsin. 

In August 1999, the Board denied the claims of service 
connection for psychiatric disability other than PTSD; 
service connection for left knee disability, to include as 
secondary to service-connected right ankle disability; and 
service connection for a left ankle disability, to include as 
secondary to service-connected right ankle disability as not 
being well grounded.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a motion of the Secretary, the Court 
entered a December 2000 order vacating the Board's August 
1999 decision and remanding the case to the Board for further 
action.

The issues of entitlement to service connection for PTSD and 
an increased evaluation for right knee disability were also 
before the Board in August 1999.  The Board remanded those 
issues to the RO for further development.  

Pursuant to the Court's December 2000 order, the Board 
remanded the issues of service connection for psychiatric 
disability, left knee disability and left ankle disability to 
the RO for additional development in June 2002.  

The veteran's case, to include the issues as set forth above, 
was returned to the Board in March 2003 for further appellate 
action.

The Board notes that the issue of entitlement to service 
connection for left ankle disability is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's PTSD is not etiologically related to his 
military service.

3.  The veteran's claim for service connection for 
psychiatric disability was received subsequent to October 31, 
1990, the veteran's alcohol and substance disorders were 
neither caused nor worsened by service connected disability.

4.  The veteran has no other chronic, acquired psychiatric 
disorder.  

5.  Left knee disability was not present in service or until 
years thereafter and it was not caused or chronically 
worsened by service-connected right knee disability.

5.  The veteran's right knee disability is manifested by pain 
and crepitus through the range of motion; the veteran retains 
nearly full range of motion of his right knee.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2002).

2.  Psychiatric disability other than  PTSD was not incurred 
or aggravated during active duty, nor is it proximately due 
to or the result of service connected disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

3.  Left knee disability was not incurred in or aggravated by 
active duty nor is it proximately due to or the result of 
service-connected right knee disability.  38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

4.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the June 2002 remand, the veteran has been 
informed of the requirements for the benefits sought on 
appeal, the evidence and information needed to substantiate 
the claims, the information required of the veteran to enable 
the RO to obtain evidence on her behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Numerous records of private and VA 
have also been associated with the claims folder.  The RO has 
sought to obtain evidence supporting the veteran's stressors 
and has obtained all private treatment records identified.  
The RO has also obtained records pertaining to the veteran's 
receipt of disability benefits.  Moreover, the RO properly 
arranged for the veteran to be scheduled for VA examinations 
of his claimed disabilities.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

II.  Service Connection

i.  Service Connection for PTSD and Psychiatric Disorder 
other than PTSD

The veteran's claim for service connection for psychiatric 
disability was received after October 31, 1990.

Service medical records are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
mental health.  

A January 1997 treatment note from David G. Crawford, M.D. 
shows diagnoses of attention deficit hyperactivity disorder, 
adjustment disorder with mixed anxiety and depressed mood, 
and major depressive disorder in full remission.  

In a March 1997 letter, the veteran indicated that he had 
been treated for depression.  He stated that during his 
treatment for that disorder, his therapist had concluded that 
he had also had PTSD from military and non-military 
stressors.

Records from Stoughton Family Counseling Services for the 
period from January to May 1997 show that the veteran and his 
wife attended counseling sessions.  The veteran indicated 
that he had quit school because he had to get out, and that 
he had spent four years in the Marines.  The veteran was 
noted to dwell on past events.  He complained of stress from 
his job as a tax auditor.  In February 1997 the veteran 
complained of dreams involving someone chasing him and 
shooting at him, as well as dreams of snakes and animals.  He 
also reported a sexual assault when he was 6 years old, and 
his fear of the cousin who perpetrated the assault.  An 
impression of PTSD is noted, due to strange situations in the 
military as well as the reported sexual assault.  The veteran 
also reported that he had quit a job of more than four years 
because it was a dead end and did not offer him what he 
needed.  A May 1997 note indicates that the veteran was much 
improved and would return as necessary.

In September 1997 the veteran submitted names of individuals 
who served with him in the Marines.  While he went into 
descriptive detail about the people he named, the veteran did 
not provide contact information on them.  In a separate 
statement, the veteran indicated that he had nearly shot two 
individuals when he was on guard duty in Okinawa.  He urged 
that logbooks could substantiate his claim.  He stated that 
subsequently, he was asked to be the commander's personal 
Jeep driver, but declined.

A September 1997 letter from Dr. Crawford indicates that the 
veteran had received treatment since January 1994.  Dr. 
Crawford stated that the veteran had a history of obsessive-
compulsive disorder, dysthymia, frequently recurring episodes 
of mild to moderate depression and attention deficit 
hyperactivity disorder.  He identified the veteran's 
medications.

The RO wrote to the veteran in October 1997, asking for 
additional information.  The veteran responded that he did 
not have addresses for the individuals he had identified in 
his September 1997 statement.

The RO wrote to the Marine Corps in October 1997, requesting 
supportive evidence for the veteran's claimed stressors.  In 
an October 1997 response, the Marine Corps Personnel 
Management Support Branch indicated that the information 
provided by the veteran was insufficient for the purpose of 
conducting any meaningful research on the veteran's behalf.  
The author pointed out that many records are temporary in 
nature and retained for only a short period of time.  Daily 
logs were noted to be maintained and disposed of at the 
command level, and were therefore not available.  A response 
was received from the Marine Corps Historical Center in 
October 1997, to include a copy of the 3d Supply Battalion 
command chronology for the period from July to December 1982.  
The historical center indicated that the chronologies did not 
include copies of logbooks.

Progress notes from Stoughton Family Counseling Services for 
the period from October 1997 to May 1998 show complaints of 
work stress and depressed mood.  The veteran complained that 
his work supervisor was blocking his progress.  A May 1998 
follow-up outpatient treatment plan request indicates 
diagnoses of attention deficit hyperactivity disorder, 
bipolar disorder, PTSD, and adjustment disorder.

The evidence of record reflects that the veteran applied for 
disability benefits in 1998.  A July 1998 psychiatric 
questionnaire from Elkhart Psychological Services shows that 
the veteran was seen in July 1998.  The provider indicated 
that he had met with the veteran four times.  Treatment notes 
indicate that the veteran talked of military issues, 
describing chronic sleep deprivation during his tour in 
Okinawa.  The provider gave diagnoses of PTSD, dysthymia, 
obsessive-compulsive disorder, and attention deficit 
hyperactivity disorder.

The veteran was seen by Dr. Douglas Kramer, M.D. in July 1998 
for a second opinion regarding his psychiatric diagnoses.  
The veteran described a childhood history consistent with 
attention deficit hyperactivity disorder and generally 
described traumatic events during his military service.  He 
reported that he had worked as a tax auditor but had not 
worked since May 1998 due to job stress.  The veteran 
indicated that he was working on various remodeling tasks 
around the house.  He noted that the family was very sports 
oriented and that his wife and children played on various 
teams.  Dr. Kramer gave diagnoses of PTSD and attention 
deficit hyperactivity disorder and made recommendations 
concerning the veteran's current medications.  

Records from Stoughton Family Counseling Services for the 
period from May 1998 to February 1999 show that the veteran 
presented for regular counseling sessions.  A May 1998 note 
seems to indicate that the veteran was considering leaving 
his job due to problems with attention deficit hyperactivity 
disorder.  In July the veteran was noted to look healthy and 
more relaxed.  The provider stated that childhood sexual 
assaults had been discussed.  The veteran reported that 
medication reduced the flashbacks and dreams but did not stop 
them.  The veteran complained of increased dreams about work.  
He was noted to be exuberant regarding his efforts to obtain 
disability support so that he did not have to return to work.  
In September 1998 the veteran reported that state disability 
payments had started.

An April 1999 VA social work note shows that the veteran 
reported having retired in May 1999 due to health reasons.  
He stated that he had quit all of his previous jobs because 
of stress.  

The veteran reported for a VA psychiatry assessment in June 
1999, indicating that he wished to transfer his psychiatric 
care to VA.  He indicated that he no longer wished to see Dr. 
Crawford because he had been uncooperative with the 
completion of disability insurance paperwork.  When asked 
about his PTSD stressors, the veteran noted his own 
childbirth, sexual assault at age 6, his parents divorcing 
during his childhood, stopping school at age 16 and his 
experience in the Marines.  He described an incident where a 
military policeman held a gun to his head, and indicated that 
he had held a gun to that individual's head the following 
night.  He stated that he experienced nightmares regarding 
some of his traumatic experiences.  He also identified dreams 
of playing with the cousin who sexually assaulted him, and 
noted that in previous years his dreams had been more of the 
sexual encounters that they pursued.  He denied flashbacks 
but endorsed intrusive thoughts.  The diagnoses were 
dysthymia; polysubstance abuse, rule out dependence; rule out 
attention deficit disorder, inattentive type.  A possible 
cluster B personality disorder was also diagnosed.  The 
examiner indicated that although the veteran reported some 
symptoms that coincided with the criteria for PTSD, it was 
his impression that the criteria were not met for such a 
diagnosis.  He pointed out that the claimed events did not 
meet the criteria for a traumatic event and they had not led 
to the range of psychiatric symptoms that would be necessary 
to formulate the diagnosis of PTSD.  The examiner also 
pointed out that the veteran currently used alcohol and 
marijuana and indicated that such use would likely affect the 
veteran's ability to improve in terms of his mood and 
anxiety.  He concluded that further work would allow more 
definitive diagnoses and stated that the veteran's history of 
multiple disorders and treatment failures necessitated a 
scrupulous reassessment.

At a July 1999 assessment, the veteran reported he had been 
sexually abused by a cousin in early childhood and that he 
experienced nightmares about it.  He also reported nightmares 
about being in the military, although not about his specific 
experiences.  The impression was probable attention deficit 
disorder, probable alcohol abuse, probable PTSD related to 
childhood experiences and probable depression.  The PTSD was 
noted to be rather mild.  

In an October 1999 statement, the veteran reported that 
during boot camp he had witnessed a fellow recruit being 
killed when his gun backfired and the bullet struck him in 
the head.  He indicated that he had suppressed the memory.  
The veteran also described an incident where a flare exploded 
near his foot and caused a grass fire.  He stated that he 
rescued a colleague who seemed to be mesmerized by the fire.  
He noted that he had witnessed a fellow recruit suffer heat 
stroke.  He also indicated that a drill instructor had nearly 
drowned him by holding his head under water during swimming 
qualification.  

The RO contacted the Marine Corps Records Service Section in 
October 1999 to request assistance in developing the 
veteran's claimed stressors.  A response indicates that a 
recruit died on July [redacted]
, 1981, as the result of a gunshot, 
but noted that there was no way of verifying that the veteran 
actually witnessed the incident.  It also noted that a 
recruit died of heat stroke in July 1981, but the name of the 
individual does not match the name provided by the veteran.  
The Marine Corps letter pointed out that anecdotal incidents 
were not researchable.

In November 1999 the RO received command chronologies for the 
period from July to December 1981 for the Marine Corps 
Recruit Depot, Parris Island.  The military police were noted 
to have investigated two fatality accidents during that 
period.  In February 2000, the Department of the Navy 
indicated that there was no record of the fatalities 
described by the veteran and that an investigative report had 
not been located.  

VA records from October and November 1999 indicate that that 
veteran was full of negative cognitive distortions about the 
past, present and future.  He was felt to be a good candidate 
for therapy.

In June 2000 the veteran was noted to be less angry and 
overwhelmed.  The provider stated that the veteran's mental 
status was the best that the had seen it.  The veteran was 
noted to be euthymic in August 2000, and pleasant and 
cooperative with good mood in October 2000.  

An October 2000 letter from Andrew Kessler, M.D. indicates 
that he evaluated the veteran for medical disability and 
opined that the veteran was suffering from PTSD, attention 
deficit hyperactivity disorder, major depression, generalized 
anxiety disorder and alcohol abuse in remission.  He stated 
his belief that the veteran was disabled as defined by 
Wisconsin statutes.

In an undated statement, the veteran reiterated his 
stressors.  He added that while he was stationed in Okinawa, 
he was involved in an armed stand off with two military 
police officers and that he was harassed by a military police 
officer while on guard duty one night.  He also indicated 
that he had been on guard duty all night during a typhoon.  
Finally, the veteran stated that he was nearly shot at the 
rifle range on Okinawa.

The veteran was noted to be pleasant and cooperative in 
January and February 2001.  His mood was good and his affect 
was euthymic.  He was noted to be abstinent and happy about 
it.  An August 2002 note indicates that the veteran had begun 
to drink again.  He reported his belief that his mood had 
remained unchanged for the previous year.  The provider noted 
that the veteran seemed quite a bit better than baseline.  

A psychiatric examination was conducted in November 2002.  
The examiner completed a comprehensive review of the 
veteran's claims folder, to include the records of 
psychiatric treatment and previous examinations.  The veteran 
reported that his difficulties had begun while he was in the 
service.  He stated that his doctor made him leave his job in 
1998 due to psychiatric problems, high blood pressure and 
high cholesterol.  He complained of frequent nightmares, 
flashbacks, and losing periods of time.  He described the 
incident when a fellow recruit had been shot in the head, and 
stated that he had nightmares about that event.  He stated 
that such event was the main source of his nightmares and 
indicated that he did not have nightmares or intrusive 
thoughts about any other particular events.  The examiner 
noted that the veteran did not mention any of the other 
stressors that he had previously claimed.  He pointed out 
that the veteran had reported in June 1999 that his 
nightmares were related to a military policeman putting a gun 
to his head.  The examiner also noted the veteran's reported 
history of sexual abuse during childhood and the veteran's 
claim of dreams and nightmares of childhood trauma.  At the 
instant examination, the veteran described in a very casual 
tone nightmares concerning someone being shot in the head.  
The veteran reported avoidance of contact with people he did 
not know because he didn't like to disclose that he was 
unemployed.  He denied any other avoidant behavior.  He 
described that overall, he slept well, and indicated that he 
had increased tension with loud noises.  He indicated that 
his mood was presently pretty good and stated that when he 
felt depressed that mood could last for up to a week.  With 
regard to obsessive-compulsive symptoms, the veteran 
described his desire to keep things neat and his fondness for 
counting steps.  He did not acknowledge any ritualistic 
behaviors.  The veteran briefly acknowledged having been 
sexually assaulted as a child.  The examiner noted that the 
veteran endorsed multiple psychiatric symptoms, with much 
inconsistency between previous records and reports and what 
he presently reported.  Specifically, the examiner noted that 
the veteran's reports of stressors and the subjects of his 
nightmares were inconsistent in the record.  With regard to 
PTSD, the examiner indicated his belief that the veteran did 
carry such a diagnosis related to childhood abuse.  He opined 
that the veteran's PTSD was not related to any activities 
while in the service, and noted the veteran's reluctance to 
speak about the childhood abuse.  The examiner indicated that 
the veteran had some symptoms consistent with depression but 
that he was also a substance abuser, which could contribute 
to symptoms of mood instability.  He pointed out that various 
notes in the record reflect inconsistency between reported 
mood and affect perceived by the examiner.  He opined that 
the veteran was more likely to have a personality disorder 
spectrum of cluster B traits, including symptoms of unstable 
mood exacerbated by post-traumatic stress related to 
childhood sexual abuse.  He concluded that the veteran's mood 
symptoms were likely related to his continued alcohol abuse, 
PTSD related to childhood abuse, and personality traits in 
the cluster B range.  The examiner found that the veteran's 
symptoms were not consistent with obsessive compulsive 
disorder, indicating that he did not endorse any ruminative 
behaviors and noting that a person with that disorder would 
likely feel more anxious and be unable to move onto another 
topic or issue before performing a ritual.  With regard to 
attention deficit disorder, the examiner opined that while 
the veteran might have a history of that disorder, there was 
not enough sound evidence to warrant such a diagnosis.  He 
pointed out that the veteran was noted to have done better 
once stimulants were discontinued, and stated that a person 
who continued to drink regularly and used marijuana would 
likely have some difficulty sustaining attention.   The 
diagnoses were PTSD secondary to childhood sexual abuse, 
alcohol dependence with continued alcohol intake and cannabis 
dependence.  The examiner also diagnosed cluster B 
personality traits.

PTSD

38 C.F.R. § 3.304(f) provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

In this case, the Board notes that the preponderance of the 
medical evidence of record establishes that the veteran's 
PTSD is not related to a service stressor.  While there is 
reference to military events in private treatment notes, VA 
examiners in March 2001 and November 2002 determined that the 
veteran's PTSD was due to childhood sexual trauma rather than 
his claimed military stressors.  Specifically, the Board 
notes that the November 2002 VA psychiatric examination was 
extremely comprehensive and included the examiner's review of 
all previously recorded treatment and examinations.  The 
November 2002 examiner supported his opinion regarding the 
veteran's PTSD and concluded that the disorder was not 
related to the veteran's military service.  Accordingly, 
service connection for this disorder must be denied.

Psychiatric Disorder other than PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
but for claims filed after October 31, 1990, service 
connection may not be granted for alcoholism on the basis of 
service incurrence or aggravation.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.301(a) (2002); VAOPGCPREC 2-98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having reviewed the merits of this claim, the Board concludes 
that the preponderance of the evidence also establishes that 
service connection is not warranted for the other claimed 
psychiatric disorders.  In this regard the Board notes that 
although the record contains diagnoses of psychiatric 
disorders such as depression and obsessive-compulsive 
disorder, the most probative evidence of record, as explained 
above, is the report of the current VA examination which 
disclosed only PTSD, substance abuse and personality traits.  
The personality traits are not the result of disease or 
injury and therefore are not subject to service connection.  
The examiner clearly and strongly supported his determination 
that the veteran did not have adequate current symptomatology 
to support a diagnosis of major depression or mood disorder, 
obsessive-compulsive disorder, or attention deficit disorder.  
In fact, the examiner noted that the veteran's continued 
alcohol and marijuana intake was likely the cause of the 
veteran's mood and concentration disturbances.  The veteran's 
claim was received subsequent to October 31, 1990, so service 
connection may not be granted for alcohol or substance abuse 
on a direct basis.  Moreover, none of the medical evidence 
suggests that the veteran's substance abuse is secondary to a 
service-connected disability.  Accordingly, this claim also 
must be denied.

ii.  Service Connection for Left Knee Disability

Service connection is in effect for right knee disability.  
The veteran essentially contends that service connection is 
warranted for left knee disability because it was caused by 
his service-connected right knee disability.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's left knee.  

On VA examination in March 1991, the veteran complained of 
some discomfort in his left knee, and indicated that he had 
been putting all of his weight on that leg due to sharp pain 
in his right knee.  No diagnosis was made regarding the left 
knee.

Records from Richard A. Lemon, M.D. indicate that the veteran 
was seen in March 1993 with complaints regarding his left 
knee.  Dr. Lemon noted the veteran's report that he had 
injured his knee in September 1992 while playing football.  
The veteran was placed on ibuprofen.  He was seen later in 
March 1993 and his knee was noted to have improved.  
Following a subsequent injury, the veteran underwent left 
knee arthroscopy in February 1994 for a medial meniscal tear.

In a November 1996 statement, the veteran argued that he has 
disability of the left knee as a result of favoring his right 
knee.  

A December 1996 letter from Douglas Hoffman, M.D. indicates 
that he had seen the veteran in September 1996 after he had 
received an injury playing touch football.  Dr. Hoffman 
indicated that the veteran had been diagnosed with quadriceps 
strain at that time, and that the veteran had also complained 
of left ankle pain of four years' duration.  He stated that 
he could not state with certainty that the veteran's 
quadriceps strain or left ankle condition was due to the 
previous problems with his right knee, but indicated that a 
previous injury to a body part could affect another body part 
and its function.  He stated that it was uncertain whether 
the veteran's right knee disability had caused an 
acceleration or aggravation of his quadriceps strain or left 
ankle condition.  

On VA examination in December 1996, the veteran complained of 
left knee symptoms over the previous few years, primarily 
anterior knee pain and stiffness with prolonged sitting and 
negotiating stairs.  He related the left knee symptoms to his 
right knee disability.  No effusion was detected.  A mild 
patellar compression test was noted.  The knee was stable to 
varus and valgus stress and to the anterior drawer and 
Lachman's testing.  There was no joint line tenderness.  The 
impression was patellofemoral stress syndrome.

A May 1997 treatment note from Dr. Lemon indicates an 
impression of status post bilateral knee surgeries.  Dr. 
Lemon indicated that he could not state with a reasonable 
degree of medical probability that the veteran's left leg 
problems were due to his right knee disorder.  He indicated 
that it was possible that some of the veteran's injuries may 
be related to favoring his right knee.  

In a September 2002 letter, the veteran contended that his 
left knee disability was directly related to his right knee 
disability.  He indicated that he had been forced to give up 
many physical activities due to his knee and ankle problems.  

On VA examination in November 2002, the veteran reported 
progressive left knee pain for the previous 10 to 12 years.  
He indicated his belief that he had been favoring his right 
lower extremity and placing more demand on his left knee.  He 
complained of a dull, aching pain, aggravated by activity and 
relieved with rest. 
X-rays showed no evidence of patellofemoral or mediolateral 
compartment arthrosis.  The impression was left knee 
patellofemoral stress syndrome.  The examiner indicated that 
he could find no medical literature to support any conclusion 
that the veteran's left knee condition was caused or even 
aggravated by his right knee condition.  The examiner 
therefore opined that there was no relationship or 
aggravation of a left knee condition given the veteran's 
right knee condition or participation in military service.

As noted above, service connection is warranted for 
disability resulting from disease or injury that was either 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In considering this case on the merits, the Board finds that 
service connection for left knee disability is not warranted.  
There is no contemporaneous medical evidence of this claimed 
disability in service or until many years thereafter, nor 
does the record contain any medical evidence linking the 
disability to the veteran's period of service.  While the 
veteran argues that his left knee disability was caused or 
aggravated by his favoring his right knee, the November 2002 
examiner specifically ruled out the idea that the left knee 
disability was caused or aggravated by the right knee 
disability.  Moreover, the veteran's private physician has 
only stated that it is possible that veteran's left knee 
disability was related to right knee disability.  He has not 
provided an affirmative opinion linking the left knee 
disability to service or service-connected disability.  
Although the record contains numerous references to treatment 
for the veteran's left and right knees, none of the medical 
evidence includes a medical opinion affirmatively linking the 
veteran's left knee disability to service or service-
connected disability.  

While the veteran and his representative believe that the 
veteran's left knee disability is related to his service-
connected right knee disability, as laypersons, they are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is again the veteran's claim of entitlement to 
service connection for left knee disability.

III.  Increased Rating for Right Knee Disability

Service connection, with a disability evaluation of 10 
percent, has been in effect for osteochondritis dessicans of 
the right patella since February 1989.  

A January 1989 private surgical report indicates that the 
veteran underwent right knee arthroscopy and drilling of an 
osteochondritis dessicans lesion.  The postoperative 
diagnosis was osteochondritis dessicans in the superior 
lateral portion of the right patella.

A VA examination was conducted in April 1989.  The veteran 
complained of severe pain on climbing step ladders, climbing 
stairs, arising from a sitting position and any type of 
exercise involving bending of the legs.  X-rays revealed a 
cortical irregularity involving the lateral articular surface 
of the right patella, with sclerosis in that region.  The 
examiner indicated that the finding likely represented a 
chondral defect in the patella.  There was no evidence of 
bony abnormality, and no calcification of the soft tissues in 
the popliteal region where the veteran was said to have 
undergone surgical removal of a cyst.  No other abnormality 
was seen.

On VA examination in March 1991, the veteran continued to 
complain of pain in his right knee, especially when going up 
or down stairs or arising from a sitting or squatting 
position.  X-rays revealed no change.  The previously 
described chondral defect on the lateral surface of the right 
patella was seen and was noted to be unchanged.  Range of 
motion of the veteran's right knee was from zero to 140 
degrees, with pain.  His patella was nontender and the 
ligaments were stable.  There was no effusion.  The 
assessment was healing subchondral cyst of the right patella, 
and the diagnosis was osteochondritis dessicans.  

Records from Meriter Hospital indicate that a May 1991 bone 
scan of the veteran's right knee was abnormal.  X-rays 
revealed a cystic lesion on the undersurface of the patella.  
The veteran submitted to right knee arthroscopy, right knee 
arthrotomy and partial right patellectomy.  The postoperative 
diagnosis was right patellar lesion, possible osteoid 
osteoma.

The instant claim for increase was received in November 1996.  
At that time, the veteran complained of greatly reduced range 
of motion and loss of strength.  He also indicated that he 
had undergone surgery on his right knee for a cyst, and a 
subsequent surgery to remove a portion of his kneecap.  He 
noted that his activity level had decreased due to pain, and 
that he was unable to participate in sports.

At his December 1996 VA examination, the veteran complained 
of instability of his right knee and anterior knee pain.  The 
examiner noted the history of the veteran's right knee 
disability.  The veteran described what were referred to as 
fairly classic patellofemoral symptoms with stiffness on 
prolonged sitting and pain with negotiating stairs and deep 
squatting.  He indicated that he had pain in the posterior 
aspect of his right knee as well, but denied swelling or 
fullness in that area.  Physical examination of the right 
knee revealed a previous incision over the superolateral 
aspect of the patella.  Range of motion was zero to 125 
degrees.  There was no effusion or posterior Baker's cyst.  
Moderate medial joint line pain was noted.  There was no 
lateral joint line pain.  McMurray's test was negative in the 
lateral compartments.  There were a mildly positive patellar 
compression test, normal medial patellar glide and no lateral 
retinacular tenderness.  The knee was stable to varus and 
valgus stress at zero and 30 degrees and to anterior drawer 
and Lachman's testing.  X-rays showed joint spaces to be very 
well maintained and patellofemoral alignment was fairly good.  
There was evidence of a resected superolateral portion of the 
right patella.  The impression was status post excision of a 
right bipartite patellar fragment and patellofemoral stress 
syndrome.

A May 1997 treatment note from Dr. Lemon indicates that the 
veteran's knees looked good on examination.  There was no 
effusion, and the veteran had full range of motion.  There 
was crepitus throughout the range of motion but there was no 
medial or lateral joint line tenderness and no ligamentous 
laxity.  The impression was status post bilateral knee 
surgeries.

A VA examination was conducted in March 2001.  The history of 
the veteran's right knee disability was reviewed.  The 
veteran reported that his symptoms had been increasing over  
the previous five years, and that he had been forced to give 
up sporting activities due to his symptoms.  He stated that 
he could no longer run due to knee pain.  He described flare-
ups with provocative activity such as climbing or descending 
stairs and standing from a seated position.  The veteran 
stated that during flare-ups, he had to immediately remove 
weight from his right leg and that he experienced stiffness 
and inability to fully extend his knee.  He was unable to 
quantify exactly how much motion he lost during a flare-up.  
He denied effusion and endorsed giving away due to sharp 
anterior knee pain.  He noted stiffness but denied locking.  
The veteran reported that he was unemployed and that he had 
been forced to give up a position in a warehouse due to knee 
pain.  He indicated that he had most recently worked as an 
income tax auditor.  

On physical examination, the veteran walked with an obvious 
limp.  His standing alignment revealed a very mild varus 
alignment of the knees.  There was no effusion.  Range of 
motion was zero to 135 degrees, and the knee was stable to 
varus and valgus stress testing.  Lachman's and McMurray's 
testing was negative.  Patellar compression was positive for 
pain, and direct palpation of the inferior pole and medial 
facet of the patella also caused pain.  He had pain with 
resisted active extension and some giving away during 
strength testing.  Patellar tracking was essentially normal 
with no obvious J sign.  The veteran had retropatellar 
crepitus with active extension.  X-rays demonstrated an 
abnormally shaped patella absent the superolateral bipartite 
portion.  The patella did tilt slightly laterally.  The 
patellofemoral joint space was without obvious degenerative 
arthritic changes, and the remainder of the knee was without 
significant arthritic change or other abnormality.  The 
assessment was status post excision of a right bipartite 
patella fragment and right patellofemoral stress syndrome.  
The examiner opined that the veteran's right knee disability 
impacted his ability to perform heavy labor that would 
require frequent stooping or bending of the right knee or any 
stair climbing activities.  He indicated that he could not 
comment on any additional degrees of limitation of motion 
that the veteran would experience in the setting of repeated 
use of flare-ups because he was not examining the patient 
during such flare-up.  However, he stated that it was 
reasonable to assume that the veteran's functional ability 
would diminish in the setting of a flare-up as a result of 
increased pain.

On VA examination in November 2002, the veteran reported that 
his right knee symptoms had progressed since his March 2001 
examination.  He complained of an aching, stiff pain in his 
right knee aggravated by rising from a chair or prolonged 
knee flexion.  He indicated that straightening out his knee 
provided relief.  He denied swelling or mechanical symptoms, 
and indicated that he avoided impact activities.  Physical 
examination revealed no effusion.  Range of motion was zero 
to 135 degrees.  There was no joint line tenderness.  
Lachman's test was negative, and the posterior drawer test 
was also  negative.  The ligaments were intact.  Patellar 
compression sign was positive for pain.  Patellar tracking 
was normal and there was mild retropatellar crepitus.  X-rays 
revealed evidence of an excision of a bipartite patella in 
the superior lateral aspect.  There was no evidence of 
degenerative changes in the mediolateral or patellofemoral 
compartment.  The impression was right knee patellofemoral 
stress syndrome.  The examiner pointed out that the veteran 
had worsening symptoms of his right knee disability with no 
radiographic changes, and noted that the veteran had no 
anatomic malalignment in his right lower extremity.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The veteran's right knee disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  Under that code, a 10 percent rating is warranted for 
removal of semilunar cartilage if it is symptomatic.  A 10 
percent evaluation is the maximum rating under that 
particular diagnostic code.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Slight knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Review of the record discloses that the functional impairment 
from the veteran's right knee disability is adequately rated 
as 10 percent disabling.  In this regard, the Board observes 
that the veteran's knee disability is manifested primarily by 
pain, tenderness and crepitation.  The veteran maintains that 
his right knee causes him extreme pain and functional 
limitation.  However, the veteran's subjective complaints 
have not been borne out by objective findings.  He retains 
nearly full range of motion of his right knee, and recent X-
rays have indicated no degenerative changes and good 
patellofemoral alignment.

Although the veteran has additional functional impairment on 
repeated use and during flare-ups, as discussed above, the 
evidence does not support the presence of incoordination or 
excess fatigability.  Therefore, there is no appropriate 
basis for concluding that the limitation of motion of the 
veteran's right knee more nearly approximates that required 
for a 20 percent evaluation than that required for a 10 
percent evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Further, there is no laxity or subluxation to 
warrant an evaluation under Diagnostic Code 5257.  The Board 
also notes that Diagnostic Code 5258 is not for application 
in this case, as there is no evidence of dislocated semilunar 
cartilage with locking, pain and effusion into the joint.

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability. In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra- 
schedular consideration is not warranted.


(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for psychiatric disorder 
other than PTSD is denied.

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
disability, is denied.

Entitlement to an increased rating for right knee disability 
is denied.


REMAND

The veteran contends that his left ankle disability was 
caused or aggravated by his service-connected right knee 
disability.  The record shows that a diagnosis of tendonitis 
was made in January 1996, and that the veteran has 
consistently complained of ankle and foot pain.

In its June 2002 remand, the Board directed that an 
examination be conducted to determine the nature, extent and 
etiology of the veteran's claimed left ankle disability.  A 
November 2002 VA examination resulted in a diagnosis of left 
ankle pain, but the examiner failed to identify the etiology 
of such pain.  The examiner also failed to address medical 
evidence specifically identified in the June 2002 remand.  

The Board is obligated by law to ensure that RO's comply with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, the issue of entitlement to service connection 
for left ankle disability is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated or evaluated him for left 
ankle complaints during the period from 
October 2002 to the present.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran, which have not been secured 
previously. 

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of such 
records.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present disorders of his left 
ankle.  The veteran should be notified of 
the date, time, and place of the 
examination in writing.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders were reviewed. 

Any indicated studies should be 
performed.

The physician should be requested to 
provide an opinion with respect to each 
currently present disorder of the 
veteran's left ankle as to whether it is 
at least as likely as not that the 
disorder is etiologically related to 
service or was caused or chronically 
worsened by the veteran's service-
connected right knee disability. 

With respect to any such disorder(s) the 
examiner believes was (were) aggravated 
by a disability of the right knee, the 
examiner should attempt to identify the 
extent of disability due to aggravation.  
The examiner should be asked to address 
the letter from D. Hoffman, M.D., dated 
in December 1996 and a treatment note 
from R.A. Lemon, M.D., dated in May 1997.

The rationale for all opinions expressed 
must also be provided in the examination 
report.

4.  Then, the RO should ensure that all 
of the foregoing development has been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
that addresses all evidence associated 
with the record since the most recent 
SSOC.  The veteran and his representative 
should be afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



